FIRST AMENDMENT TO REVOLVING CREDIT

AGREEMENT AND WAIVER

 

THIS FIRST AMENDMENT AND WAIVER (this “Amendment”), dated as of January 23,
2009, amends and modifies a certain Revolving Credit Agreement, dated as of July
12, 2007 (the “Credit Agreement”), among GRACO INC. (the “Borrower”), the Banks
named therein, and U.S. BANK NATIONAL ASSOCIATION, as Agent for the Banks (the
“Agent”). Terms not otherwise expressly defined herein shall have the meanings
set forth in the Credit Agreement.

 

 

FOR VALUE RECEIVED, the Borrower, the Banks and the Agent agree as follows.

 

ARTICLE I - AMENDMENTS TO THE CREDIT AGREEMENT

 

 

The Credit Agreement is amended as follows.

 

 

1.1 Definition. A definition of “Funding Threshold” is added to Section 1.1, and
shall read as follows:

 

“‘Funding Threshold” means the following for the following dates (a) $40,000,000
on December 31, 2009, (b) $30,000,000 on December 31, 2010, and (c) $20,000,000
December 31 of each year thereafter.”

 

 

1.2 ERISA Representation. Section 7.9 is amended to read as follows:

 

“Section 7.9 ERISA. Each Plan complies in all material respects with all
applicable requirements of ERISA and the Code and with all applicable rulings
and regulations issued under the provisions of ERISA and the Code setting forth
those requirements. No Reportable Event, other than a Reportable Event for which
the reporting requirements have been waived by regulations of the PBGC, has
occurred and is continuing with respect to any Plan. All of the minimum funding
standards applicable to such Plans have been satisfied and there exists no event
or condition which would permit the institution of proceedings to terminate any
Plan under Section 4042 of ERISA (except for immaterial failures).”

 

For convenience of reference, the final sentence reading as follows has been
deleted:

 

“The current value of the Plans’ benefits guaranteed under Title IV or ERISA
does not exceed the current value of the Plans’ assets allocable to such
benefits by more than $10,000,000.”

 

 

1.3 ERISA Covenant. Section 9.3 is amended to read as follows:

 

“Section 9.3 Plans. Permit any condition to exist in connection with any Plan
which might constitute grounds for the PBGC to institute proceedings to have
such Plan terminated or a trustee appointed to administer such Plan, permit any
Plan to terminate under any circumstances which would cause the lien provided
for in Section 4068 of ERISA to attach to any property, revenue or asset of the
Company or any Subsidiary or permit the value of any Plan’s benefits guaranteed
under the Plan to exceed the value of the Plan’s assets allocable to benefits,
calculated consistent with Section 430 of the Code, to exceed the applicable
Funding Threshold as of the dates set forth in the definition thereof.”


1.4 Construction. All references in the Credit Agreement to “this Agreement”,
“herein” and similar references shall be deemed to refer to the Credit Agreement
as amended by this Amendment.

 

ARTICLE II - WAIVER

 

The Borrower has informed the Agent and the Banks that as of December 31, 2008,
the Borrower was not in compliance with Section 9.3. The Agent and the Banks are
aware, that notwithstanding such non-compliance, the Borrower has borrowed Loans
under the Credit Agreement, and borrowing while not in compliance with Section
9.3 constitutes non-compliance with Section 6.2 of the Credit Agreement (such
non-compliance with Sections 9.3 and 6.2 is called the “Existing Defaults”). The
Borrower has requested that the Banks waive the Existing Defaults. Effective as
provided below, the Banks waive the Existing Defaults, and waive any Default or
Event of Default arising from the Existing Defaults. Except as expressly
provided herein, all provisions of the Credit Agreement remain in full force and
effect and this waiver shall not apply to any other or subsequent failure to
comply with such Sections or any other provision of the Credit Agreement.

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES

 

To induce the Banks and the Agent to enter into this Amendment and to make and
maintain the Loansunder the Credit Agreement as amended hereby, the Borrower
hereby warrants and represents to the Banks and the Agent that it is duly
authorized to execute and deliver this Amendment, and to perform its obligations
under the Credit Agreement as amended hereby, and that this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.

 

ARTICLE IV - CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

 

4.1 Warranties. After giving effect to this Amendment, the representations and
warranties in Article VII of the Credit Agreement shall be true and correct as
though made on the date hereof, except for changes that are permitted by the
terms of the Credit Agreement. The execution by the Borrower of this Amendment
shall be deemed a representation that the Borrower has complied with the
foregoing condition.

 

4.2 Defaults. After giving effect to this Amendment, no Default and no Event of
Default shall have occurred and be continuing under the Credit Agreement. The
execution by the Borrower of this Amendment shall be deemed a representation
that the Borrower has complied with the foregoing condition.

 

4.3 Documents; Fees. The Borrower and the Required Banks shall have executed and
delivered this Amendment, the Guarantors shall have executed and delivered the
Acknowledgement attached hereto, and the Borrower shall have paid to the Agent
the fees addressed in a letter, dated on or about the date of this Amendment, by
the Agent to the Borrower.

 

ARTICLE V - GENERAL

 

5.1 Expenses. The Borrower agrees to reimburse the Agent upon demand for all
reasonable expenses (including reasonable attorneys’ fees and legal expenses)
incurred by this Agent in the preparation, negotiation and execution of this
Amendment and any other document required to be furnished herewith, and in
enforcing the obligations of the Borrower hereunder, and to pay and save the
Agent and the Banks harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of this
Amendment, which obligations of the Borrower shall survive any termination of
the Credit Agreement.

 

5.2 Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.

 

5.3 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.

 

5.4 Law; Consent to Jurisdiction; Waiver of Jury Trial. This Amendment shall be
a contract made under the laws of the State of Minnesota, which laws shall
govern all the rights and duties hereunder. This Amendment shall be subject to
the Consent to Jurisdiction and Waiver of Jury Trial provisions of the Credit
Agreement.

 

5.5 Successors; Enforceability. This Amendment shall be binding upon the
Borrower, the Banks and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Banks and the Agent and the
successors and assigns of the Banks and the Agent. Except as hereby amended, the
Credit Agreement shall remain in full force and effect and is hereby ratified
and confirmed in all respects.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

GRACO INC.

 

 

By:  \s\James A. Graner

 

 

Title:  Chief Financial Officer and Treasurer

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

By:  \s\Michael J. Reymann

 

 

Title:  Senior Vice President

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

By:  \s\Jonathan Twichell

 

 

Title:  Senior Vice President

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

 

By:  \s\Gregory J. Strauss

 

 

Title:  Vice President

 

 

BANK OF AMERICA N.A.,

 

 

By:  \s\Steven K. Kessler

 

 

Title:  Senior Vice President

 

 

GUARANTORS’ ACKNOWLEDGMENT

 

Pursuant to the terms of a Guaranty, dated as of July 12, 2007 (the “Guaranty”),
the undersigned (the “Guarantors”) have jointly and severally guaranteed payment
and performance of obligations of Graco Inc. (the “Borrower”) under that certain
Revolving Credit Agreement, dated as of July 12, 2007 among the Borrower, the
Banks named therein and U.S. Bank National Association, as Agent (as amended,
the “Credit Agreement”) and under agreements and documents related to the Credit
Agreement as specified in the Guaranty. Each Guarantor acknowledges that it has
received a copy of the proposed First Amendment to the Credit Agreement, to be
dated on or about January 23, 2009 (the “Amendment”). Each Guarantor agrees and
acknowledges that the Amendment shall in no way impair or limit the right of the
Agent or the Banks under the Guaranty, and confirms that by the Guaranty, such
Guarantor continues to guaranty payment and performance of the obligations of
the Borrower to the Banks under the Credit Agreement as amended pursuant to the
Amendment. Each Guarantor hereby confirms that the Guaranty remains in full
force and effect, enforceable against such Guarantor in accordance with its
terms.

 

Dated as of January 23, 2009

 

 

GRACO OHIO INC. By:  \s\Karen Park Gallivan

 

Title:  Vice President and Secretary

 
 

GUSMER CORPORATION By:  \s\Karen Park Gallivan

 

Title:  Vice President and Secretary

 
 

GRACO MINNESOTA INC. By:  \s\Karen Park Gallivan

 

Title:  Vice President and Secretary

 

 